DETAILED ACTION
Applicants' arguments, filed April 22, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected Group I, claims 1-5 and 7-11, without traverse on 4/30/2021. Claims 39, 60, 62, 66, 70, 72, 76, 79 and 80 remain withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Dunne (A Phase 1 Study to assess the Pharmacokinetics of Sulopenem Etzadroxil (FR-03709270), Open Forum Infectious Diseases, Volume 4, Issue suppl_1, Fall 2017, Pages S525-S526 – see IDS dated 12/4/2020 at NPL cite 21). 
Dunne teaches co-oral-administration of 500 mg sulopenem etzadroxil with 500 mg probenecid (Abstract). Both food and probenecid were found to increase serum exposures of sulopenem (Abstract). Food, probenecid, or a combination of both were found to prolong the sulopenem mean time above the minimum inhibitory concentration (Abstract). 
It would have been prima facie obvious to a person having ordinary skill in the art to form the co-administered dosages into a bilayer tablet wherein each layer contains one of sulopenem and probenecid. Such a dosage form allows patients receiving the combination of drugs to receive a single tablet, which simplifies dosing.  It would have been prima facie obvious to one having ordinary skill in the art to include different stereoisomers of sulopenem etzadroxil given the prior art does not specify a single isomer. See also MPEP 2144.09. 
	
Claims 1-5 and 7-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Abebe (U.S. 2012/0282336) in view of Dunne (A Phase 1 Study to assess the Pharmacokinetics of Sulopenem Etzadroxil (FR-03709270), Open Forum Infectious Diseases, Volume 4, Issue suppl_1, Fall 2017, Pages S525-S526 – see IDS dated 12/4/2020 at NPL cite 21). 
	Abebe teaches a bilayer tablet formulation comprising magnesium stearate, cellulose and different drugs in each layer (see entire document, e.g. [0098]).  
	Abebe does not teach administration of sulopenem etzadroxil and probenecid. 
Dunne teaches co-oral-administration of 500 mg sulopenem etzadroxil with 500 mg probenecid (Abstract). Both food and probenecid were found to increase serum exposures of sulopenem (Abstract). Food, probenecid, or a combination of both were found to prolong the sulopenem mean time above the minimum inhibitory concentration (Abstract). 
	It would have been prima facie obvious to one having ordinary skill in the art to administer the combination of drugs taught by Dunne in a dosage form taught for administering a combination of drugs. MPEP 2143(I)(A),(B). It would have been prima facie obvious to one having ordinary skill in the art to include different stereoisomers of sulopenem etzadroxil given the prior art does not specify a single isomer. See also MPEP 2144.09.

Obviousness Remarks
Applicants previously argued that a skilled artisan would not have been motivated to modify the combination disclosed in Dunne to achieve the instantly claimed bilayer tablet because 1) Dunne does not explicitly teach a bilayer tablet form, 2) Examiner used hindsight reasoning, and (3) Abebe does not cure the deficiencies of Dunne. 
Examiner disagreed. Regarding (1), a person having ordinary skill in the art of making pharmaceutical tablets is that of pharmacist, chemist or medical doctor. As such, the skilled artisan would understand that a bilayer tablet is an obvious way to administer two drugs which are taught for co-oral-administration such those taught by Dunne. Regarding (2), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Regarding (3), Abebe teaches a bilayer tablet as a suitable dosage form for oral-coadministration of drug combinations. As such, a skilled artisan practicing the method of Dunne would have been motivated to select a bilayer tablet as an oral dosage form for administering drugs taught for oral-coadministration by Dunne. In doing so, the skilled artisan would have had a reasonable expectation of success in formulating a single dosage form that simplifies the oral administration of sulopenem etzadroxil and probenecid. MPEP 2143(I)(A) states that combining prior art elements according to known methods to yield predictable results supports a prima facie case of obviousness. Here, a known combination of oral-coadministered drugs is combined into a known dosage form, which would predictably deliver the drugs to the patient to which the dosage form is administered. MPEP 2143(I)(B) states that simple substitution of one known element for another to obtain predictable results supports a prima facie case of obviousness. Here, one of skill in the art is merely substituting the combination of oral-coadministered drugs exemplified by Dunne for the combination of oral-coadministered drugs of Dunne. Thus, a prima facie case of obviousness is established. Applicants are reminded that a person having ordinary skill in the art is not that of an automaton, but takes into account inferences and creative steps. See MPEP 2141.03 citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). As such, a person of ordinary skill in the art would have been motivated to formulate the components of Dunne into a bilayer tablet, particularly in view of Abebe. Applicants’ argument is unpersuasive because the preponderance of evidence supports a prima facie case of obviousness.  

Applicant submitted that among other advantages, the instant claimed bilayer tablet could provide an enhanced bioavailability, as defined by an increase in the pharmacokinetic property described by the Area Under the Curve (AUC), upon administration, as compared to separately dosed sulopenem etzadroxil and probenecid.
The Examiner’s attention is kindly directed to the declaration of Michael Dunne submitted herein, and particularly, to Exhibits 1 and 2 therein. Exhibit 1 shows the results of a study that evaluates the Area Under the Curve (AUC) of sulopenem by comparing the exposure achieved following administration of a bilayer tablet of sulopenem etzadroxil and probenecid with the exposure achieved following simultaneous administration of separate doses of sulopenem etzadroxil and probenecid. The results are further summarized in Exhibit 2. As shown in Exhibits 1 and 2, administration of the bilayer tablet comprising sulopenem etzadroxil and probenecid in each of the layers resulted in an enhanced bioavailability of sulopenem, for subjects both in fasted state and in fed state (Study No. 2), as compared to simultaneous administration of the separate doses of sulopenem etzadroxil powder in bottle and probenecid tablet (Study No. 1). However, the potential advantage displayed by the instantly claimed bilayer tablet would not have been reasonably expected by a skilled artisan, in view of Dunne and Abebe. Dunne and Abebe thus do not teach or suggest the potential advantage displayed by the instantly claimed bilayer tablet. 
	Examiner disagrees that Applicants have met their burden of demonstrating unexpected results. Applicants results are vague and the procedure used for testing appears to be absent from the prosecution record. The standard for providing unexpected results is not whether the claimed subject matter could provide a potential advantage, but whether Applicants are able to meet their burden of demonstrating a result which is unexpected based on the disclosure of the prior art. Here, Applicants had not disclosed the amounts of probenecid and sulopenem etzadroxil used in the testing. Nor had Applicants revealed the other ingredients used in the dosages tested. As such, Applicants had not met their burden of demonstrating unexpected results and had not provided Examiner with sufficient information to make a determination as to whether the result is unexpected. For example, where the bilayer tablet tested has more active agent than the separate doses tested, a skilled artisan would expect the bilayer tablet to provide a higher AUC. As such, Applicants argument was unpersuasive. 


    PNG
    media_image1.png
    487
    449
    media_image1.png
    Greyscale
	Applicants now reiterate that the declaration of Michael Dunne evidences enhanced bioavailability of sulopenem compared to simultaneous administration of separate doses of sulopenem and probenecid. Applicants counsel submits that the dosages tested had 500mg sulopenem etzadroxil and 500mg probenecid. Study No 1 administered an oral suspension of 500mg of sulopenem etzadroxil and a monolayer tablet having the composition:
Applicants counsel also clarifies that the bilayer tablet used in study 2 is that of Table 1A of the instant application:

    PNG
    media_image2.png
    414
    550
    media_image2.png
    Greyscale

Applicants submit that neither Dunne nor Abebe teaches the unexpectedly enhanced bioavailability provided by the instantly claimed bilayer tablet. Applicants therefore request withdrawal of the obviousness rejections. 
	Examiner agrees that Applicants have presented a result which was not predicted by the cited prior art. However, Applicants have the additional burden of placing the claims commensurate in scope with the data relied upon. MPEP 716.02(d). Currently the claims permit Compound 2, 2a or 2b at any amount with any amount of probenecid while the data is limited to 500mg of probenecid and 500mg of compound 2b. Further, the single formulation which provided the unexpected results requires specific excipients not required by the claims. Applicants have provided no explanation as to why the single formulation demonstrated to have improved bioavailability should be interpreted to be commensurate in scope with the breadth of the instant claims. Further, data regarding the tablets used only appears to be provided in the form of attorney arguments. See MPEP 716.01(c). It may therefore lack probative value. Since Applicants have not met their burden of placing the claims commensurate in scope with the data relied upon and the data appears to lack probative value, the obviousness rejections are maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-11 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 10, 12, 27-38, 82, and 87-90 of copending Application No. 16/724,527 (reference application) and claims . Although the claims at issue are not identical, they are not patentably distinct from each other because a skilled artisan formulating the bilayer tablet of the reference application would find it prima facie obvious to pick from among the recited excipients to arrive at the instant claims. MPEP 2143(I)(A). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting Remarks
Applicants will address the provisional double patenting rejection once the claims are acknowledged by the USPTO as otherwise allowable. Since the obviousness rejections above remain, no claims are otherwise allowable. Accordingly, the double patenting rejection is maintained. 


Conclusion
No claims are presently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612